DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 18 is objected to because of the following informalities:  

- Claim 18 states “the front member and the rear member”.  This should be written as “a front member and a rear member”.  

Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 3 and 17 state “wherein the front spacer and the rear spacer are biased in the outward position and can be caused to move into the collapsed position”.  The use of the term “can be” renders the limitation unclear to whether the front spacer and the rear spacer actually are actually caused to move into the collapsed position or not. For examination purposes, the Examiner will interpret the limitation in question as “wherein the front spacer and the rear spacer are biased in the outward position and are caused to move into the collapsed position”.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 12-15 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Brignac et al. (US 7,694,564; hereinafter “Brignac”) in view of Janssen (US 20050223825).
Regarding claim 1, Brignac teaches a pipeline inspection device stabilizer apparatus (102, 106, 128, 132, Figures 1-2) for use with a pipeline inspection device (104; Figures 1-2) configured to assess the condition (Abstract; Column 1, Lines 40-55; Column 3, Line 62 – Column 4, Line 5; Column 4, Lines 32-37) of a pipeline (116; Figures 1-2) while being moved in the pipeline (Column 4, Lines 32-37), the device (104) including an inspection module (Abstract; Column 1, Lines 40-55; Column 3, Line 62 – Column 4, Line 5; Column 4, Lines 32-37), the apparatus (102, 106, 128, 132, Figures 1-2) comprising a forward spacer (left 106; Figures 1-2) secured in front of the inspection module (left finger 106 is secured in front of the probe 104; See Figures 1-2) and a rear spacer (right 106; Figures 1-2) secured behind the inspection module (the right finger 106 is secured behind the probe 104; See Figures 1-2), each of the front spacer (left 106) and the rear spacer (right 106) configured to move between a collapsed position (Figure 1 demonstrates the left 106 and the right 106 placed in the collapsed position) close to the device (the left 106 and the right 106 are close to the probe 104 in the collapsed position; See Figure 1) and an outward position (Figure 2 demonstrates the left 106 and right 106 in an extended away position) extending away from the device (the left 106 and the right 106 are extended away from the probe 104; Figure 2) and towards the pipeline wall (the left 106 and the right 106 are placed towards the wall of pipeline 116 in the outward position; Figure 2), wherein when in the outward position (See Figure 2) the front and rear spacers (left 106 and right 106; Figure 2) contact the pipeline wall (116; See Figure 2) to distance the inspection module (104) from the pipeline wall (when left 106 and right 106 contact the wall of pipeline 116; the probe 104 is distanced from the wall of the pipeline 116; See Figure 2; Column 3, Line 63 – Column 4, Line 5) and maintain substantial axial alignment (Column 3, Lines 7-24; Column 3, Line 63 – Column 4, Line 5; Column 5, Lines 18-23; See Figure 2) of the inspection module (104; See Figure 2) with the longitudinal center of the pipeline (Column 3, Lines 7-24; Column 3, Line 63 – Column 4, Line 5; Column 5, Lines 18-23; See Figure 2).
Brignac teaches the pipeline inspection device configured to assess the condition of the pipeline while being moved in the pipeline but does not expressly teach the device being carried by a moving liquid in the pipeline.
However, Janssen teaches the device (100; Figures 1-2) being carried by a moving liquid ([0019, 0026]) in the pipeline (10; Figures 1-2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Janssen’s moving liquid carrying Brignac’s pipeline inspection device in the pipeline in order to promote traveling or displacement of the inspection device through the pipeline in a passive manner, this makes using the inspection device easier and eliminates the need of any active pushing/pulling means to move the inspection device.

Regarding claim 4, Brignac teaches wherein the apparatus (102, 106, 128, 132, Figures 1-2) further comprises a forward member (left 128; Figures 1-2) configured for mounting the front spacer thereto (left 106 is mounted to 128; See Figures 1-2) and a rear member (right 128; Figures 1-2) configured for mounting the rear spacer thereto (right 128 is mounted to right 128; See Figures 1-2).

Regarding claim 5, Brignac teaches wherein the front and rear spacers (left 106 and right 106; Figures 1-2) comprise a plurality independently moveable whiskers (Figures 1-2 demonstrates that a plurality of 106’s are secured to the left 128 and a plurality of 106’s secured to the right 128; Column 3, Lines 51-55) secured around the circumference of the front member and the rear member (the plurality of left 106’s are secured around the circumference of the left 108 and the plurality of the right 106’s are secured around the circumference of the right 128; See Figures 1-2).

Regarding claim 6, Brignac teaches wherein the whiskers (plurality of left 106’s and the plurality of right 106’s; Figures 1-2) are configured to pivotally move (Column 3, Lines 43-50) between the outward position (Seen in Figure 2) to the collapsed position (Seen in Figure 1) in either the forward or the rear direction (the plurality of left 106’s pivotally move between the outward position and the collapsed position in the forward direction; and the plurality of right 106’s pivotally move between the outward position and the collapsed position in the rear direction; See Figures 1-2).

Regarding claim 7, Brignac teaches wherein the whiskers (plurality of left 106’s and plurality of right 106’s) are resilient along at least a portion of its length (the 106’s are capable of bending/flexing depending on the amount of force being applied to them).
Regarding claim 7, the Examiner notes that the limitations, “to enable the whisker to resiliently bend when contacting the pipeline wall” is an intended use type limitation.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, the whiskers of Brignac are capable to resiliently bend when contacting the pipeline wall. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).  See MPEP 2114.

Regarding claim 12, Brignac teaches wherein the inspection module (104; Figures 1-2) comprises ultrasonic sensors (probe 104 is an ultrasonic phased array transducer; phased array transducers include 2 or more sensors; Column 3, Lines 41-43).

Regarding claim 13, Brignac teaches wherein the inspection module (104; Figures 1-2) is an ultrasonic inspection module (Column 3, Lines 41-43) configured to detect pipeline defects (Column 1, Lines 40-55).

Regarding claim 14, Brignac teaches wherein the defects are metallic wall loss (Column 1, Lines 14-28).

Regarding claim 15, Brignac teaches a pipeline inspection device (Figures 1-2) configured to assess the condition (Abstract; Column 1, Lines 40-55; Column 3, Line 62 – Column 4, Line 5; Column 4, Lines 32-37) of a pipeline (116; Figures 1-2) while being moved in the pipeline (Column 4, Lines 32-37), the device (Figures 1-2) comprising: an inspection module (104; Abstract; Column 1, Lines 40-55; Column 3, Line 62 – Column 4, Line 5; Column 4, Lines 32-37) for ultrasonically (Column 3, Lines 41-43) assessing the condition of the pipeline (Column 1, Lines 14-28; Column 1, Lines 40-55); and a pipeline inspection device stabilizer apparatus (102, 106, 128, 132, Figures 1-2), the apparatus (102, 106, 128, 132, Figures 1-2) comprising: a forward spacer (left 106; Figures 1-2) secured in front of the inspection module (left finger 106 is secured in front of the probe 104; See Figures 1-2) and a rear spacer (right 106; Figures 1-2) secured behind the inspection module (the right finger 106 is secured behind the probe 104; See Figures 1-2), each of the front spacer (left 106) and the rear spacer (right 106) configured to move between a collapsed position (Figure 1 demonstrates the left 106 and the right 106 placed in the collapsed position) close to the device (the left 106 and the right 106 are close to the probe 104 in the collapsed position; See Figure 1) and an outward position (Figure 2 demonstrates the left 106 and right 106 in an extended away position) extending away from the device (the left 106 and the right 106 are extended away from the probe 104; Figure 2) and towards the pipeline wall (the left 106 and the right 106 are placed towards the wall of pipeline 116 in the outward position; Figure 2), wherein when in the outward position (See Figure 2) the front and rear spacers (left 106 and right 106; Figure 2) contact the pipeline wall (116; See Figure 2) to distance the inspection module (104) from the pipeline wall (when left 106 and right 106 contact the wall of pipeline 116; the probe 104 is distanced from the wall of the pipeline 116; See Figure 2; Column 3, Line 63 – Column 4, Line 5) and maintain substantial axial alignment (Column 3, Lines 7-24; Column 3, Line 63 – Column 4, Line 5; Column 5, Lines 18-23; See Figure 2) of the inspection module (104; See Figure 2) with the longitudinal center of the pipeline (Column 3, Lines 7-24; Column 3, Line 63 – Column 4, Line 5; Column 5, Lines 18-23; See Figure 2).
Brignac teaches the pipeline inspection device configured to assess the condition of the pipeline while being moved in the pipeline but does not expressly teach the device being carried by a moving liquid in the pipeline.
However, Janssen teaches the device (100; Figures 1-2) being carried by a moving liquid ([0019, 0026]) in the pipeline (10; Figures 1-2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Janssen’s moving liquid carrying Brignac’s pipeline inspection device in the pipeline in order to promote traveling or displacement of the inspection device through the pipeline in a passive manner, this makes using the inspection device easier and eliminates the need of any active pushing/pulling means to move the inspection device.

Regarding claim 18, Brignac teaches wherein the front and rear spacers (left 106 and right 106; Figures 1-2) comprise a plurality independently moveable whiskers (Figures 1-2 demonstrates that a plurality of 106’s are secured to the left 128 and a plurality of 106’s secured to the right 128; Column 3, Lines 51-55) secured around the circumference of a front member and the a member (the plurality of left 106’s are secured around the circumference of the left 108 and the plurality of the right 106’s are secured around the circumference of the right 128; See Figures 1-2).


Regarding claim 19, Brignac teaches a method (Column 2, Lines 25-49) for assessing (Abstract; Column 1, Lines 40-55; Column 3, Line 62 – Column 4, Line 5; Column 4, Lines 32-37) the condition a pipeline (116; Figures 1-2) using a pipeline inspection device (Figures 1-2) configured to assess the condition (Abstract; Column 1, Lines 40-55; Column 3, Line 62 – Column 4, Line 5; Column 4, Lines 32-37) of a pipeline (116) while being moved in the pipeline(Column 4, Lines 32-37), the device (Figures 1-2) including an inspection module (104; Abstract; Column 1, Lines 40-55; Column 3, Line 62 – Column 4, Line 5; Column 4, Lines 32-37), the method comprising: securing a forward spacer (left 106; Figures 1-2) in front of an inspection module (left finger 106 is secured in front of the probe 104; See Figures 1-2) for ultrasonically (Column 3, Lines 41-43) assessing the condition of the pipeline (Column 1, Lines 14-28; Column 1, Lines 40-55); securing a rear spacer (right 106; Figures 1-2) to the rear of the inspection module (the right finger 106 is secured behind the probe 104; See Figures 1-2), the forward and rear spacers (left 106 and right 106) are configured to move between an inward position (Figure 1 demonstrates the left 106 and the right 106 placed in an inward position) close to the device (the left 106 and the right 106 are close to the probe 104 in the collapsed position; See Figure 1) to an outward position (Figure 2 demonstrates the left 106 and right 106 in an extended away position) away from the device(the left 106 and the right 106 are extended away from the probe 104; Figure 2); and deploying the inspection module (104; Figures 1-2) into a pipeline (116; See Figures 1-2) such that when the spacers (left 106 and right 106) are moved into the outward position (Figure 2 demonstrates the left 106 and right 106 in an extended away position) and towards the pipeline wall (the left 106 and the right 106 are placed towards the wall of pipeline 116 in the outward position; Figure 2) so as to contact the pipeline wall (116; See Figure 2), the forward spacer (left 106) and the rear spacer (right 106) distance the inspection module (104) from the pipeline wall (when left 106 and right 106 contact the wall of pipeline 116; the probe 104 is distanced from the wall of the pipeline 116; See Figure 2; Column 3, Line 63 – Column 4, Line 5) and maintain substantial axial alignment (Column 3, Lines 7-24; Column 3, Line 63 – Column 4, Line 5; Column 5, Lines 18-23; See Figure 2) of the inspection module (104) with the longitudinal center of the pipeline (Column 3, Lines 7-24; Column 3, Line 63 – Column 4, Line 5; Column 5, Lines 18-23; See Figure 2); and assessing (Abstract; Column 1, Lines 40-55; Column 3, Line 62 – Column 4, Line 5; Column 4, Lines 32-37), using the inspection module (104), the condition of the pipeline (116) along the pipeline length (Column 4, Lines 32-37) as the device (104) is carried through the pipeline (Column 4, Lines 32-37).
Brignac teaches the inspection module/device but does not expressly teach the device being carried by a moving liquid in the pipeline, the pipeline containing a liquid; the device is carried through the pipeline by the moving liquid.
However, Janssen teaches the device (100; Figures 1-2) being carried by a moving liquid ([0019, 0026]) in the pipeline (10; Figures 1-2), the pipeline (10) containing a liquid ([0019, 0026]); the device (100) is carried through the pipeline (10) by the moving liquid (10; Figures 1-2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Janssen’s moving liquid within the pipeline carrying Brignac’s pipeline inspection device in the pipeline in order to promote traveling or displacement of the inspection device through the pipeline in a passive manner, this makes using the inspection device easier and eliminates the need of any active pushing/pulling means to move the inspection device.

Regarding claim 20, Brignac teaches wherein the assessing (Abstract; Column 1, Lines 40-55; Column 3, Line 62 – Column 4, Line 5; Column 4, Lines 32-37) of for pipeline defects (Column 1, Lines 40-55) by ultrasonic detection (Column 3, Lines 41-43).

	Regarding claim 21, Brignac teaches wherein the pipeline defects are metallic wall loss (Column 1, Lines 14-28). 


Claims 2-3, 16-17 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over the combination Brignac and Jannsen in further view of Applicant Admitted Prior Art (AAPA).
Regarding claim 2, the combination of Brignac and Jannsen teach the substantial axial alignment but does not expressly teach wherein the substantial axial alignment is within about 3% of the longitudinal center of the pipeline.
However, AAPA teaches wherein the substantial axial alignment is within about 3% of the longitudinal center of the pipeline (paragraph [0005] of the Specification filed on 11/13/2020).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have AAPA’s 3% substantial axial alignment along Brignac and Jannsen’s longitudinal center of the pipeline in order to avoid acoustic reflections from the wall from being deflected away from the receiving transducer and losing signal when the transducer is beyond this target centralization (See paragraph [0005] of the Specification filed on 11/13/2020).

Regarding claim 3, Brignac teaches wherein the front spacer (left 106) and the rear spacer (right 106) are biased in the outward position (elements 118 are used to bias the left 106 and right 106 in the outward position; Figure 2; Column 3, Line 63 – Column 4, Line 21) and are caused to move into the collapsed position (Shown in Figure 1) upon application of a sufficient amount of inward force to overcome the bias (by using elements 132; Figures 1-2; Column 4, Lines 22-31).

Regarding claim 16, the combination of Brignac and Jannsen teach the substantial axial alignment but does not expressly teach wherein the substantial axial alignment is within about 3% of the longitudinal center of the pipeline.
However, AAPA teaches wherein the substantial axial alignment is within about 3% of the longitudinal center of the pipeline (paragraph [0005] of the Specification filed on 11/13/2020).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have AAPA’s 3% substantial axial alignment along Brignac and Jannsen’s longitudinal center of the pipeline in order to avoid acoustic reflections from the wall from being deflected away from the receiving transducer and losing signal when the transducer is beyond this target centralization (See paragraph [0005] of the Specification filed on 11/13/2020).

Regarding claim 17, Brignac teaches wherein the front spacer (left 106) and the rear spacer (right 106) are biased in the outward position (elements 118 are used to bias the left 106 and right 106 in the outward position; Figure 2; Column 3, Line 63 – Column 4, Line 21) and are caused to move into the collapsed position (Shown in Figure 1) upon application of a sufficient amount of inward force to overcome the bias (by using elements 132; Figures 1-2; Column 4, Lines 22-31).

Regarding claim 22, the combination of Brignac and Jannsen teach the substantial axial alignment but does not expressly teach wherein the substantial axial alignment is within about 3% of the longitudinal center of the pipeline.
However, AAPA teaches wherein the substantial axial alignment is within about 3% of the longitudinal center of the pipeline (paragraph [0005] of the Specification filed on 11/13/2020).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have AAPA’s 3% substantial axial alignment along Brignac and Jannsen’s longitudinal center of the pipeline in order to avoid acoustic reflections from the wall from being deflected away from the receiving transducer and losing signal when the transducer is beyond this target centralization (See paragraph [0005] of the Specification filed on 11/13/2020).


Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Brignac and Janssen in further view of Bastedo et al. (US 7,505,063; hereinafter “Bastedo”).
Regarding claim 8, the combination of Brignac and Janssen teach the whiskers but does not expressly teach the whickers comprise steel or fiberglass.
However, Bastedo teaches that is known in the are to use steel on devices being used to inspect pipes (Column 5, Lines 40-42).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Bastedo’s steel implemented as the material of Brignac and Janssen’s whiskers since stainless steel is resistant to corrosion, this permits longer structural life to the inspection device (See Bastedo Column 5, Lines 40-42).

Regarding claim 9, Brignac teaches wherein there are at least 6 whiskers (Column 3, Lines 51-55).

Regarding claim 10, Brignac teaches a plurality of pivot arms (See annotated Figure 1) disposed circumferentially around the forward and rear members (left 128 and right 128; Figures 1-2), wherein each one of the plurality of pivotal arms (See annotated Figure 1) is configured to secure each one of the plurality of independently moveable whiskers (each of the pivot arms secures each of the whiskers 106 to the respective forward and/or rear members 128; See Figures 1-2).


    PNG
    media_image1.png
    938
    1764
    media_image1.png
    Greyscale


Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

In claim 11, the specific limitations of "forward and rear push arms, forward and rear springs, and forward and rear arm pusher rings, wherein one end of each push arm is secured to the pivot arm and the other end of the push arm is secured to one of the pair of arm pusher rings, wherein forward movement of one of the plurality of independently moveable whiskers moves the pivot arm in the forward direction which causes the forward pusher arm to push the forward pusher ring to resiliently compress the forward spring and wherein rearward movement of one of the plurality of independently moveable whiskers moves the pivot arm in the rearward direction which causes the rear pusher arm to push the rear pusher ring to resiliently compress the rear spring" in combination with the remaining limitations as claimed are neither anticipated nor made obvious over the prior art made of record.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY W MEGNA FUENTES whose telephone number is (571)272-6456. The examiner can normally be reached M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 5712722375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY W MEGNA FUENTES/Examiner, Art Unit 2856                                                                                                                                                                                                        
/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856